Citation Nr: 0203702	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  94-47 337	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether a July 1980 rating decision that denied service 
connection for a psychiatric disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Philadelphia, Pennsylvania RO that denied a claim of 
clear and unmistakable error (CUE) in a July 1980 rating 
decision.  (A December 1975 rating action addressed the 
question of whether the veteran would be entitled to 
treatment for a psychiatric disability at VA facilities, but 
this decision is not the subject of the current issue on 
appeal.  See 38 U.S.C.A. § 1702 (West 1991).)  In March 1995, 
the veteran testified at a hearing at the RO.  In December 
1998, the Board denied the claim of CUE in the July 1980 
rating decision.  

Subsequently, the veteran appealed the Board's December 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1999, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The parties noted that the 
record before the Board contained documents written in 
Spanish, without translation.  Consequently, because it was 
unclear to the parties whether the Board had considered the 
entire record in its deliberations, the parties requested 
that the Board's decision be vacated, and the matter remanded 
for further development and re-adjudication.  It was 
specifically requested that the Board obtain and associate 
with the claims folder a written English translation of all 
materials in Spanish deemed relevant to the veteran's appeal, 
and that the Board order such further development as may be 
necessary to comply with the duty to assist.  It was also 
requested that the veteran be allowed to submit additional 
evidence and argument, and that the Board, before relying on 
any additional evidence developed, ensure that the veteran be 
given notice thereof and an opportunity to respond.  By an 
order dated in July 1999, the Court granted the joint motion, 
vacated the Board's December 1998 decision, and remanded the 
matter to the Board.

In March 2000, the Board sought translation of Spanish 
language documents in the claims folder.  In April 2000, the 
Board received written translations in English of the Spanish 
language documents.  In June 2000, the Board remanded the 
case for re-adjudication by the RO.


FINDINGS OF FACT

1.  The veteran has not sufficiently alleged error in fact or 
law in a July 1980 rating decision that denied service 
connection for a psychiatric disability; the veteran's 
allegations amount to no more than a disagreement with how 
the RO weighed or evaluated the evidence.

2.  The veteran has not provided reasons as to why one would 
be compelled to reach the conclusion, to which reasonable 
minds could not differ, that, but for an alleged error, the 
result of the RO's July 1980 rating decision would have been 
manifestly different.


CONCLUSION OF LAW

The claim of CUE in a July 1980 RO decision that denied 
service connection for a psychiatric disability is legally 
insufficient.  38 U.S.C.A. § 5109A (West Supp. 2001); 
38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's representative 
has argued that notice of the July 1980 rating decision was 
not made a part of the claims folder.  This is a significant 
point, one which the Board will address before discussing the 
CUE claim because it is critical to finding that the July 
1980 is a final rating decision from which an appeal may not 
now be taken.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).  (In 
other words, if notice was never sent to the veteran, the 
question of CUE would not need to be addressed because the 
July 1980 rating decision would not have become a final, 
binding rating decision as contemplated by 38 C.F.R. 
§ 3.105(a) (final and binding rating decisions are accepted 
as correct in the absence of CUE).)  

As the representative has pointed out, no copy of a 
notification letter appears in the claims folder immediately 
following the July 1980 rating decision.  However, a VA Form 
21-523, Disallowance[--]Disability or Death Claim, form 
appears which indicates that an original and one copy of a 
disallowance letter was prepared.  Presumably, the appellant 
was sent such a letter in accordance with regular procedures.  
Evans v. Brown, 9 Vet. App. 273 (1996) (there is a 
presumption of regularity that applies to the mailing of RO 
determinations).  Nevertheless, even if the Board assumes 
that no such letter was sent in accordance with the notation 
on VA Form 21-523, the veteran was later notified of a denial 
of service connection in August 1987 and November 1987.  
While this notification came many years after the July 1980 
denial, letters dated in these months informed the veteran 
that his psychiatric disability was not service connected and 
instructed him on the procedure for appealing such a 
determination.  The veteran, however, did not appeal.  See 
38 C.F.R. § 19.118 (1979); 38 C.F.R. § 19.129 (1986) (a 
claimant has one year in which to file a notice of 
disagreement (NOD) with a VA determination).  The result is 
that, even with notice of the denial coming many years after 
the July 1980 determination, the veteran's failure to appeal 
rendered the prior denial final and binding as contemplated 
by § 3.105(a).  Consequently, the Board concludes that the 
July 1980 action is now final and may be reversed or revised 
only upon a showing of CUE.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. § 3.105(a) (2001).  

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2001).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  Also, in a valid CUE claim, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Fugo, 6 Vet. App. at 44 (valid CUE claim requires some degree 
of specificity as to what the alleged error is).

The veteran and his representative have argued that the RO, 
in its July 1980 decision, committed CUE because the evidence 
overwhelmingly supported a grant of service connection for a 
psychiatric disability.  They disagree with the July 1980 
rating decision, claiming that the RO failed to assist the 
veteran by obtaining expert medical opinion of a possible 
relationship between then-diagnosed psychiatric disability 
and military service, which in turn would have provided a 
basis for granting the benefit sought.  As for this 
contention, the Board notes that an allegation that VA failed 
to fulfill the duty to assist is insufficient to state a 
claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The Board notes that, while records showing treatment for a 
psychiatric disorder very soon after service, even as early 
as June 1975, were before the RO in July 1980, this fact 
alone does not mandate a conclusion that the prior denial was 
clearly and unmistakably erroneous.  Significantly, there is 
no indication in the record that the veteran had a psychosis 
within a year after service and that the RO therefore failed 
to address the question of presumptive service connection.  
See 38 U.S.C. § 312 (1964).  Additionally, although the 
veteran reported having a history of nervous trouble while he 
was still on active duty, there is no indication in the 
record that the RO failed to consider this information when 
it denied service connection.  In short, the veteran's 
allegations are merely that the RO should have weighed the 
evidence differently, or should have done more to assist the 
veteran with his claim.  These arguments do not suffice.  

The Board finds that none of the veteran's alleged errors is 
the kind of error that would be CUE on its face.  Fugo, 
6 Vet. App. at 44.  There is no indication in the record that 
the correct facts were not before the RO.  Although the RO 
did not specifically address each piece of evidence in its 
July 1980 decision, failure to specify the evidence does not 
demonstrate a failure to consider it.  See Eddy v. Brown, 9 
Vet. App. 52 (1996) (it was not until 1990 that an RO was 
required to include in its decision a summary of the evidence 
considered).  Even the allegation that the RO improperly 
failed to translate Spanish language documents does not 
amount to a valid claim of CUE.  Translations received in 
April 2000 do not contain information that would have changed 
the facts, even if the Board assumes that the documents were 
not considered in 1980 by those at the RO who had the ability 
to read Spanish.  Most of the Spanish language documents were 
first prepared after 1980.  Those prepared before July 1980 
were either not directly relevant, such as birth certificates 
and statements related to the veteran's continuation in 
schooling, or did not provide information not already known 
in July 1980, such as the fact that the veteran had been seen 
in 1976 and thereafter for nervousness.  In short, the 
relevant facts in these documents were cumulative of other 
evidence available in 1980.  Consequently, the veteran's 
argument that correct facts were not before the RO is not 
supported by the translations.  

While it appears that the claims folder was misplaced for a 
while, it does not appear from the record that it was not 
available to the RO when action was taken in July 1980.  
Also, while the veteran has referred to laws that were 
allegedly violated by the RO, i.e., failure to review the 
complete record, failure in the duty to assist, and failure 
to apply properly the laws with respect to resolving 
reasonable doubt in the veteran's favor, no assertion has 
been made with any degree of specificity as to how a 
different application of the laws and regulations cited by 
the veteran would dictate a "manifestly different" result.  
Fugo, 6 Vet. App. at 44.  Rather, the effect of the veteran's 
contentions is that he is merely asserting disagreement with 
how the RO weighed or evaluated the facts before it in July 
1980.  This allegation is inadequate to raise a valid CUE 
claim.  Id.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied.  This is so 
because the veteran has not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that, but for an alleged 
error, the result of the RO's July 1980 decision would have 
been manifestly different.  It is not enough that the veteran 
argues that the RO should have reached a different 
conclusion.  In order to raise a valid claim of CUE, he needs 
to provide specific reasons as to why any alleged error was 
outcome-determinative.  See Bustos, 179 F.3d at 1381.  That 
has not been done.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of the veteran's appeal.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280, 284-86 (2001) (holding all sections of VCAA are 
retroactive).  The Court, however, has held that the VCAA is 
not applicable to CUE matters.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).


ORDER

The claim of CUE in a July 1980 rating decision is denied.


REMAND

When the Board addressed the veteran's appeal in December 
1998, the issue of whether new and material evidence had been 
presented to reopen a claim of service connection for a 
psychiatric disability was referred to the RO for 
adjudication.  By rating action of September 2001, the RO 
adjudicated such a claim and notified the veteran of its 
decision by a letter in November 2001.  The veteran expressed 
his disagreement with the denial in a statement received in 
December 2001, which the Board construes as a NOD.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  The RO, however, 
did not subsequently prepare a statement of the case (SOC).  
In situations such as this, the Court has held that the Board 
should remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, the case is REMANDED to the RO for the 
following:

The RO should re-examine the claim to 
reopen to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2001), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  See 38 C.F.R. 
§ 19.26 (2001).  If, and only if, a 
timely substantive appeal is received 
should the matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105 (West 1991).  (The 
veteran requested a hearing before the 
Board when he submitted his NOD, but such 
a request must be rejected.  38 C.F.R. 
§ 20.703 (2001).  A request may be made 
when a substantive appeal is filed.  Id.)  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



